Judgment unanimously reversed, on the law, with costs, and petition granted. Memorandum: In applying the rule of ejusdem generis (McKinney’s Cons Laws of NY, Book 1, Statutes, § 239) to former section 79-a of the Social Welfare Law, we find that petitioner’s position as a "special investigator” falls within the classification "Case workers and other social service personnel” to be benefited by the statute providing for a salary differential for additional education. "The word 'other’ will generally be read as 'other such like,’ so that persons or things therein comprised may be read as ejusdem generis with, and not of a quality superior to or different from, those specifically enumerated [footnote omitted]” (McKinney’s Cons Laws of NY, Book 1, Statutes, § 239). A special investigator, as well as caseworker, performs essential social service functions of a professional nature and is involved in sensitive relationships with social services clientele. The general words "other social service personnel” should not be limited in scope to "caseworkers”, "their immediate supervisors” and "Higher level supervisory positions” (cf. 18 NYCRR 679.2). (Appeal from judgment of Erie Special Term in article 78 proceeding.) Present—Marsh, P. J., Cardamone, Simons, Goldman and Del Vecchio, JJ.